ORDER

PER CURIAM.
Fred Silver appeals from the trial court’s judgment entered upon a jury verdict convicting him of attempted forcible sodomy, ■ kidnapping, and second-degree child molestation. We have reviewed the briefs of the parties and the record on appeal and conclude the State presented sufficient evidence to support the trial court’s judgment. State v. Jordan, 181 S.W.3d 588, 592 (Mo.App.E.D.2005). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).